COMBS, Justice..
This appeal is from a judgment of the County Court at Law A, of Dallas County, in the amount of $150 and foreclosure of chattel mortgage lien on certain personal property. There is no statement of facts, but from recitals in the judgment appellant Copeland admitted the indebtedness in the-amount adjudged, and execution of the mortgage.
On the record the judgment is just. Appellant’s brief presents no reversible error, and we affirm the judgment without discussion of the several assignments. See Texas & N. O. R. Co. v. Futch, Tex.Civ.App., 127 S.W.2d 1040.
Affirmed.